Citation Nr: 1009737	
Decision Date: 03/15/10    Archive Date: 03/24/10

DOCKET NO.  05-33 705  	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a total rating for compensation on the 
basis of individual unemployability (TDIU).  

2.  Entitlement to non-service connected pension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel




INTRODUCTION

Appellant (the Veteran) had active service from September 
2000 to August 2003.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In February 2008, the Board remanded these matters for 
additional action by the agency of original jurisdiction 
(AOJ).  The appeal has since been returned to the Board for 
further appellate action.  The Board also remanded a claim 
for service connection for service connection for bipolar 
disorder, which was subsequently granted by the AOJ in 
December 2008.  That being the full benefit sought, the 
appeal as to that claim is satisfied.  The Board observes 
that, in addition to remanding the claims listed above, in 
February 2008, it also granted a claim for service connection 
for a rotator cuff tear of the right shoulder, and denied 
claims for increased ratings for allergic rhinitis and 
degenerative spondylosis with spurring bodies C2-C5, which 
were on appeal at that time.  The Board's decision with 
respect to those claims is final.  See 38 C.F.R. § 20.1100 
(2009).  

The pension claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical and other evidence of record demonstrates that 
the Veteran's service-connected disabilities render him 
unable to secure or follow a substantially gainful 
occupation.  




CONCLUSION OF LAW

The criteria for a total rating based on individual 
unemployability due to service-connected disabilities are 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 3.340, 3.341, 4.16 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA were codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

However, as the Board is granting the claim for TDIU, the 
claim is substantiated, and there are no further VCAA duties.  
Wensch v. Principi, 15 Vet App 362, 367-368 (2001); see also 
38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and 
duty to assist provisions of the VCAA do not apply to claims 
that could not be substantiated through such notice and 
assistance).

II.  Analysis

Total disability ratings for compensation may be assigned 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities; provided, that 
if there is only one such disability, this disability shall 
be ratable as 60 percent or more, and that, if there are two 
or more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a).

The Veteran's service-connected disabilities, alone, must be 
sufficiently severe to produce unemployability.  Hatlestad v. 
Brown, 5 Vet. App. 524, 529 (1993).  In determining whether 
unemployability exists, consideration may be given to the 
Veteran's level of education, special training, and previous 
work experience, but not his age or to any impairment caused 
by non-service-connected disabilities.  38 C.F.R. 
§§ 3.341(a), 4.16, 4.19 (2009); Hersey v. Derwinski, 2 Vet. 
App. 91, 94 (1992).

It is the policy of the VA that all veterans who are unable 
to secure and follow a substantially gainful occupation by 
reason of service-connected disability shall be rated totally 
disabled.  38 C.F.R. § 4.16(b).  Thus, if a veteran fails to 
meet the applicable percentage standards enunciated in 
38 C.F.R. § 4.16(a), an extra- schedular rating is for 
consideration where the Veteran is unemployable due to the 
service-connected disability.  38 C.F.R. § 4.16(b); see also 
Fanning v. Brown, 4 Vet. App. 225 (1993).

Marginal employment shall not be considered substantially 
gainful employment, and generally shall be deemed to exist 
when a veteran's earned income does not exceed the amount 
established by the U.S. Department of Commerce, Bureau of the 
Census, as the poverty threshold for one person.  Marginal 
employment may also be held to exist, on a facts-found basis 
(includes but is not limited to employment in a protected 
environment such as a family business or sheltered workshop), 
when earned annual income exceeds the poverty threshold.  
Consideration shall be given in all claims to the nature of 
the employment and the reason for termination.  38 C.F.R. 
§ 4.16(a).  

The Board must evaluate whether there are circumstances in 
the Veteran's case, apart from any nonservice-connected 
condition and advancing age, which would justify a total 
rating based on individual unemployability due solely to the 
service-connected conditions.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993); see also Blackburn v. Brown, 5 Vet. 
App. 375 (1993).  The sole fact that a veteran is unemployed 
or has difficulty obtaining employment is not enough.  A high 
rating is in itself recognition that the impairment makes it 
difficult to obtain and keep employment.  Therefore, the 
question is whether the Veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he or she can find employment.  See Van Hoose v. Brown, 
supra.

For reasons that will next be addressed, the Board finds that 
entitlement to a TDIU is shown in this case.  

The Board notes initially that the Veteran satisfies the 
schedular requirements for a TDIU.  He has been assigned a 70 
percent rating for bipolar disorder, in effect since October 
12, 2005.  He also assigned a 10 percent rating for a 
service-connected right rotator cuff tear, a 10 percent 
rating for a cervical spine disorder, and a noncompensable 
rating for allergic rhinitis.  The Board also notes that, on 
VA general medical examination in June 2009, the right 
rotator cuff tear and cervical spine disorders were said to 
account for mild occupational impairment.  The allergic 
rhinitis did not impair the Veteran in occupational terms.  
Thus these conditions do not play a significant role in the 
Board's decision; although, the Board does acknowledge that 
the Veteran has complained that he has a difficult time 
lifting things over his head, which is often required of him 
in the type of employment he has pursued.  Nevertheless, the 
most significant factor in the Veteran's case is his service-
connected bipolar disorder.  

The Board also acknowledges that the AOJ has made a 
determination for rating purposes that the Veteran has 
depression due to alcohol abuse, which is not part of his 
service-connected bipolar disorder.  The basis for this 
distinction is not given.  While the law precludes 
compensation for primary alcohol abuse disabilities and 
secondary disabilities that result from primary alcohol 
abuse, it does preclude compensation for an alcohol or drug 
abuse disability acquired as secondary to, or as a symptom 
of, a service-connected disability.  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  Secondary service connection for 
alcohol abuse is not at issue here.  Regarding alcoholism as 
a symptom of the Veteran's bipolar disorder, the Veteran 
certainly believes that it is.  In a September 2005 VA 
biopsychosocial assessment, the Veteran reported that he had 
smoked marijuana and consumed alcohol prior to entry into the 
service, but not to excess, and he was functional.  He 
reported that his heavy drinking began in the military and 
escalated more after his return from the Persian Gulf in 
2003.  The Board is precluded from differentiating between 
symptomatology attributed to a non service-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West, 11 
Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  Here, there is no clear 
distinction in the medical evidence regarding attribution of 
the Veteran's alcohol or substance abuse to service connected 
or nonservice-connected pathology.  The evidence, rather, 
indicates that this behavior, while present prior to service, 
became more extreme with the onset of mental illness.  
Therefore, the Board believes that it must consider those 
symptoms as attributable to and part of the service-connected 
disorder.  

The Veteran filed his claim in October 2005 following a 
psychiatric hospitalization for a manic episode during which 
he experienced paranoid delusions and suicidal ideation.  At 
that time, the Veteran was started on medications; and at 
discharge, in September 2005, the Veteran was no longer 
having psychotic symptoms.  However, the Veteran reported on 
a November 2005 VA Form 21-4138 that he could no longer 
perform full time employment because of side effects from the 
medications he was taking.  These side effects primarily 
include drowsiness.  

A biopsychosocial assessment in September 2005 reveals that 
the Veteran had been transferred from a private facility, 
where he had been hospitalized for suicidal ideation and 
hallucinations.  The Veteran stated that he was aware that he 
has had suicidal tendencies for a long time, and his pattern 
was to act out, attract the attention of the police, then 
provoke the police to hurt him or kill him.  He reported that 
he had recently been stabbed, and that he has been in "an 
extreme number" of physical fights with men.  The Veteran 
reported that he was no longer drinking, but prior to the 
hospitalization, he was drinking 30 to 40 beers per day, and 
had a history of drug use.  Regarding employment, the Veteran 
reported that he was unemployed at that time.  His longest 
job was his time in the service.  The Veteran's opinion was 
that his past relationships with his bosses has been 
"excellent" and the relationship with his coworkers has 
been "good."  However, he reported several past job losses 
due to conflict.  He reported having three jobs since 2003.  
He worked as a fuel hand for two months before having to 
leave due to conflict over his absenteeism.  He stated that 
he was drinking and would call in sick a lot.  He worked at a 
lumber company for five weeks, but had to leave there, too, 
due to a conflict with a coworker.  For one week, he picked 
squash.  The examiner noted the Veteran's strengths as his 
intellect, social skills, and treatment history, and his 
limitations as his history of antisocial behaviors, 
confrontations, and inability to hold a job.  His depression 
was rated as severe, although the Veteran disagreed with this 
assessment, rating it moderate to mild.  His GAF score was 
assigned as 55.  

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].  Scores ranging from 51 to 
60, such as assigned in the September 2005 biopsychosocial 
assessment, reflect more moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co- 
workers).

The report of VA examination in December 2005 reveals that 
the Veteran was still unemployed.  His GAF score was 53.  The 
Veteran was again hospitalized in January 2006 for mental 
health treatment and detox.  A VA outpatient note in 
September 2006 reveals that the Veteran was off his 
medications, and stated that he needed to get back on.  In 
December 2006, the Veteran was noted as stable on 
medications.  

As noted above, the Veteran has a history of drug and alcohol 
abuse that has been attributed to his bipolar disorder.  In a 
September 2008 emergency room note, it was recorded that he 
was drinking a 30-pack of beer per day at that time.  The 
Veteran was admitted to an alcohol detox program.  However, 
less than a week later, he was admitted to the ER smelling of 
alcohol, after reportedly having been beat up by police.  The 
Veteran reported suicidal ideations at that time.  The 
Veteran was then transferred to a private facility.  The 
reports form the private facility are not of record.

The report of VA examination in November 2008 reveals that 
the Veteran was clean of substance abuse at that time.  
During the previous three years, the Veteran had spent about 
13 months in jail.  Since 2005, he has had no consistent, 
full-time employment.  He has tried to have employment, but 
tends to get into altercations on the job with people due to 
mood swings.  He has a hard time trusting people and he is 
better off when he is away from people.  Over the prior year, 
he worked about five months, mostly pursuing day labor.  He 
was noted to have a poor work history.  The Veteran's GAF 
score was 51.

In a December 2008 history and physical, the Veteran was 
noted to be no longer using drugs or alcohol, and had been 
clean and sober since September.  Regarding bipolar disorder, 
the Veteran was not suicidal, but was doing well on 
medication.  

The report of VA general medical examination on June 17, 2009 
reveals that the Veteran was employed full time as a general 
laborer.  However, this conflicts with a notation by the June 
18, 2009 mental health examiner (one day later), who reported 
that the Veteran was employed part-time as a day laborer.  As 
the latter is consistent with the Veteran's reported work 
history, the Board accepts that account as accurate.  The 
general medical examiner reported that the Veteran had lost 
less than 1 week during the prior 12 months due to illness, 
and this was due to a cold and indigestion.  However, it is 
difficult to evaluate this statement in light of the 
Veteran's spotty work history.  Indeed, the examiner reported 
that the Veteran had been working at his current job for less 
than 1 year.  Therefore the time missed due to sickness over 
the past 12 months is presented with no context in which to 
evaluate it.  

The report of VA mental disorders examination in June 2009 
reveals that the Veteran reported that he did not sleep well 
off medication, but that the medication made him drowsy.  He 
was employed part time as a day laborer, and had been 
employed for less than 1 year.  Problems related to 
occupational functioning were decreased concentration and 
increased tardiness.  The examiner found that the Veteran was 
not totally occupationally and socially impaired due to 
mental disorder signs or symptoms, but found that mental 
disorder signs and symptoms result in deficiencies in 
judgment, thinking, family relations, work, mood, or school.  
The examiner noted that the Veteran was very impulsive, which 
has led to legal issues in the past, when not on his 
medications.  The Veteran was noted to be very isolated and 
detached from others, often tardy, and sometimes not as 
efficient at processing information,.  The examiner noted 
that his mood episodically fluctuates when he is not on his 
medications.  The examiner commented that it is "very hard" 
for him to find and maintain a steady job because of mood 
instability, and that day labor was the only way for him to 
earn money.  The GAF score was 48.  Scores ranging from 41 to 
50 reflect serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g., no friends, unable to keep a job).

In sum, the Veteran's psychiatric symptoms appear to have 
resulted in a chaotic lifestyle, involving periodically 
ceasing medication and reversion to substance abuse, which 
makes sustained employment impractical.  The Board notes that 
the June 17, 2009 VA general medical examiner concluded that 
the Veteran was physically capable of maintaining employment.  
However, that is really not in question.  As noted above, the 
Veteran's most serious impairment is not physical in nature.  
The examiner further noted that there was no nonservice-
connected condition that limited his ability to maintain 
employment as long as he continues his abstinence from drugs 
and alcohol.  Indeed, the positive evidence regarding 
employability is all presented with the caveat that the 
Veteran must stay on his medication and avoid alcohol and 
drugs.  However, the Veteran's history has demonstrated that 
he can only do those things for a limited period of time.  
Indeed, the Veteran's recent employment history reflects 
this.  While the Veteran appears to have made consistent 
efforts to return to work, it would appear that his 
employment history, consisting of temporary day labor, is 
most accurately characterized as marginal.  Marginal 
employment is not considered substantially gainful 
employment.  Accordingly, the Board finds that the Veteran's 
service-connected symptomatology renders him unable to secure 
or follow a substantially gainful occupation.  A TDIU rating 
is therefore in order.  


ORDER

A total rating for compensation on the basis of individual 
unemployability is granted.  


REMAND

The Board has determined that there is total disability in 
light of the TDIU grant.  Nevertheless, the Veteran is 
entitled to a decision on his claim for pension benefits, 
regardless of whether he chooses to receive those benefits.  
The Board finds that the matter of the permanence of total 
disability is uncertain, and additional development is 
necessary.  

Total disability may or may not be permanent.  Permanence of 
total disability exists when such impairment is reasonably 
certain to continue throughout the life of the disabled 
person.  Diseases and injuries of long standing which are 
actually totally incapacitating will be regarded as 
permanently and totally disabling when the probability of 
permanent improvement under treatment is remote.  38 C.F.R. 
§ 3.340 (2009).

Permanent and total disability evaluations for pension 
purposes will be authorized, provided other requirements of 
entitlement are met, for congenital, developmental, 
hereditary, or familial conditions, as well as for 
disabilities that require indefinite periods of 
hospitalization.  38 C.F.R. § 3.342(b) (2009). 

Special consideration must be given the question of 
permanence in the case of veterans under 40 years of age.  
For such veterans, permanence of total disability requires a 
finding that the end result of treatment and adjustment to 
residual handicaps (rehabilitation) will be permanent 
disability of the required degree precluding more than 
marginal employment.  38 C.F.R. § 3.342(b)(3) (2009). 

The Veteran is under 40 years of age, and the provisions of 
38 C.F.R. § 3.342(b)(3) apply.  The Board also notes that the 
Veteran is scheduled for a routine future examination in 
December 2010.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
examination addressing all disabilities, 
service-connected and nonservice-
connected.  The claims folder must be made 
available to and reviewed by the examiner.  
All indicated studies should be performed.  

The examiner is requested to provide an 
opinion as to whether there is at least a 
50 percent likelihood that the end result 
of treatment and adjustment to residual 
handicaps (rehabilitation) will be 
permanent disability precluding more than 
marginal employment.  

2.  Then, readjudicate the claim for 
pension benefits.  If the benefit sought 
on appeal is not granted to the Veteran's 
satisfaction, he and his representative 
should be provided a supplemental 
statement of the case and an appropriate 
period of time for response.  The case 
should then be returned to the Board for 
further consideration, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


